DETAILED ACTION
	This is a first office action in response to application 16/345,707 filed 04/27/2019, in which claims 1-22 are presented for examination. A preliminary amendment was filed concurrently therewith which provides amendments to claims 6, 10, 15, 16, 18, 20, and 21 and cancels claims 5 and 17. Currently claims 1-4, 6-16, and 18-22 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing sub-circuit”, “switching sub-circuit”, “compensation sub-circuit”, “output sub-circuit” in claim 1-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  The following limitation should be corrected as follows: “a compensation sub-circuit coupled between the first node and the ground terminal and being enabled 
	“an output sub-circuit coupled to the second node to receive the second voltage combined with a first input-voltage terminal supplying a first input voltage and further coupled to a second input-voltage terminal supplying a second input voltage, to generate a temperature- dependent output voltage based on a weighted mixing of the second voltage, the first input voltage, and the second input voltage.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent Application Publication No. 2015/0185744 A1 hereinafter Lee.

Consider Claim 22:
	Lee discloses a method for compensating temperature-dependent ion- impurity-induced effective voltage on a common electrode of a display panel, comprising: (Lee, see abstract.)
	generating a temperature sense voltage inversely related to a temperature in the display panel; (Lee, [0047-0053], [0048], “As illustrated in FIG. 5, the compensation circuit includes a divider 1 including a plurality of resistors, for example, resistors R11 and R12, to divide a gate high voltage VGH, an adder 2 to feed back a common voltage output from a common voltage circuit (not shown) (cf.  FIG. 2), and to add the fed-back common voltage, namely, a voltage Vcom_FB, to a voltage output from the divider 1, and a differential amplifier OP1 to amplify a difference between a voltage output from the adder 2 and a voltage Vcom_D output from a variable resistor, thereby outputting a compensated common voltage.”)
	generating a temperature-dependent voltage upon the temperature sense voltage being below a threshold value, the temperature-dependent voltage increases as the temperature increases; (Lee, [0047-0053], [0051], “As described in conjunction with the related art case, when the gate high voltage VGH is increased in a low temperature environment, using a thermistor, in order to compensate for degradation of gate in panel (GIP) characteristics in a low temperature environment, an output voltage from the divider 1 is increased.”)
	mixing the temperature-dependent voltage with fixed input voltages under respective weighted factors to output a temperature-dependent common electrode voltage; and (Lee, [0047-0053], [0048], “As illustrated in FIG. 5, the compensation circuit includes a divider 1 including a plurality of resistors, for example, resistors R11 and R12, to divide a gate high voltage VGH, an adder 2 to feed back a common voltage output from a common voltage circuit (not shown) (cf.  FIG. 2), and to add the fed-back common voltage, namely, a voltage Vcom_FB, to a voltage output from the divider 1, and a differential amplifier OP1 to amplify a difference between a voltage output from the adder 2 and a voltage Vcom_D output from a variable resistor, thereby outputting a compensated common voltage.”)
	outputting the temperature-dependent common electrode voltage to the common electrode of the display panel. (Lee, [0052], “In addition, an output from the adder 2, which adds the fed-back common voltage Vcom_FB to the voltage output from the divider 1, is increased.  Accordingly, the differential amplifier OP1 outputs a common voltage compensated in accordance with the gate high voltage.”)
Allowable Subject Matter
Claims 1 and 12 are allowed.
	The following is an examiner’s statement of reasons for allowance: The prior art of record does not appear to fairly suggest either alone or in combination the features, as a whole, of “a sensing sub-circuit coupled between a power-supply terminal and a ground terminal and configured to generate a first voltage; a switching sub-circuit configured to connect the power-supply terminal to a first node under control of the first voltage; a compensation sub-circuit coupled between the first node and the ground terminal and been enabled, when the first voltage decreases below a threshold as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.

Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626